DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Applicant alleges that Song is silent with respect to the composite cathode having a predefined content of nickel in the NCA material and the NCM material to attain a target specific capacity; which is not correct. Song teaches that “The weight ratio of lithium nickel cobalt manganese oxide to lithium nickel cobalt aluminum oxide is about 60:40.” [paragraph 0015]. It is apparent that having 60% NCM and 40% NCA would provide a predefined content of nickel and thereby provide a target specific capacity.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4, 6-9, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20140002942 A1) in view of Thiemann-Handler et al (US 9608301 B2)
Regarding claims 1, 11 and 17, Song discloses a battery pack (apparatus) to power electric vehicles comprising a plurality of secondary lithium ion batteries. Each battery comprises a battery can (housing having a cavity) wherein a cathode, an anode and electrolyte are disposed in the can and is in electrical communication with electrode terminals. Song fur teaches that the cathode comprises a composite active material having a mixture of lithium nickel cobalt manganese oxide (NCM) and a lithium nickel cobalt aluminum oxide (NCA) [Abstract; paragraph 0011-0015, 0026; claim 12]. Song teaches that “The weight ratio of lithium nickel cobalt manganese oxide to lithium nickel cobalt aluminum oxide is about 60:40” [paragraph 0015]. It is apparent that having 60% NCM and 40% NCA would provide a predefined content of nickel and thereby provide a target specific capacity.

Regarding claims 2-4, 6-8 and 18-20, Song teaches that the composite cathode comprising a blended mixture of the NCA material and the NCM material at a predefined ratio (weight ratio of between about 0.20:0.80 and about 0.80:0.20) [Fig. 1-5; paragraph 0011-0013, 0015, 0028-0029, 0032-0035, 0045-0046, 0049] which would provide a target operating characteristic, specific capacity, thermal stability and energy density. It is noted that a cathode comprising a similar composition having similar amount of NCM and NCA would provide a similar properties such as operating characteristic, specific capacity, thermal stability and energy density.
Regarding claim 9, Song teaches that the composite cathode comprising a surface coated structure comprised of the NCA material and the NCM material [paragraph 0029, 0030, 0037].

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20140002942 A1) in view of Thiemann-Handler et al (US 9608301 B2) as applied in claim 1 and further in view of Hwang et al (US 20200381723 A1).
Regarding claim 10, Song remains silent about spatial grading of NCA and NCM material. However, Hwang teaches a cathode active material of a lithium secondary battery comprising a concentration gradient region or a concentration incline region in at least one region between a center portion and a surface portion. For example, a high-Ni composition may be formed in the center portion, and a relatively high-Mn composition may be formed in the surface portion. Thus, a high capacity, high energy density can be implemented through the center portion, and a cathode or a cathode active material with improved chemical and mechanical stability can be obtained through the surface portion [paragraph 0029, 0035, 0040, 0076]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing spatial grading in order to have improved chemical and mechanical stability.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723